Order entered September 14, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00699-CV

              IN THE INTEREST OF C.B., ET AL., CHILDREN

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-18-00992-X

                                     ORDER

      Although ordered to file the reporter’s record in this parental termination

case no later than September 8, 2020, court reporter Pamela Sumler has failed to

comply. Accordingly, we ORDER Ms. Sumler, Official Court Reporter for the

305th Judicial District Court, to file the reporter’s record no later than September

21, 2020. To ensure the record is filed as ordered, the trial court must arrange a

substitute reporter if necessary. See TEX. R. APP. P. 28.4(b)(1). We caution that,

should the record not be filed by September 21st, an order that Ms. Sumler not sit

as a reporter until she complies may issue.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE